Name: Council Regulation (EEC) No 1869/88 of 29 June 1988 laying down derogation provisions in respect of storage contracts for olive oil in Greece
 Type: Regulation
 Subject Matter: distributive trades;  Europe;  processed agricultural produce
 Date Published: nan

 No L 168/6 Official Journal of the European Communities 1 . 7. 88 COUNCIL REGULATION (EEC) No 1869/88 of 29 June 1988 laying down derogation provisions in respect of storage contracts for olive oil in Greece producers cannot have recourse to storage contracts ; whereas, in view of the market situation, producers could accordingly suffer a disadvantage ; Whereas producer organizations or associations thereof established in Greece and recognized in accordance with Regulation No 136/66/EEC may be able to provide the necessary guarantees to comply with Regulation (EEC) No 315/88 ; whereas, pending the application of Regulation (EEC) No 1360/78 in Greece, provision should consequently be made for an exception for a limited period from the abovementioned Article 20d, THE COUNCIL OP THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the estabishment of a common organization of the market in oils and fats (!), as last amended by Commission Regulation (EEC) No 1098/88 (2), and in particular Article 36 thereof, Having regard to the proposal from the Commission, Whereas Article 20d (3) of Regulation (EEC) No 136/66/EEC provides that when the prices on the j Community market for olive oil are close to the intervention price, for a period to be determined, a decision may be taken to allow storage contracts to be concluded ; whereas such contracts may only be concluded with producer groups or associations thereof recognized in accordance with Regulation (EEC) No 1 360/78 (3), as last amended by Regulation (EEC) No 1 760/87 (4); Whereas, pursuant to Commission Regulation (EEC) No 315/88 of 2 February 1988 on olive oil storage contracts for the 1987/88 marketing year (5), producer groups or associations thereof may lodge an application for the conclusion of storage contracts ; whereas, at present, no producer group or association thereof has been recognized in Greece ; whereas, consequently, in that country HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 20d (3) of Regulation No 136/66/EEC and for the 1987/88 and 1988/89 marketing years, storage contracts for olive oil may be concluded in Greece by producer groups and associations thereof, recognized in accordance with that Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1988 . For the Council The President H. RIESENHUBER (') OJ No 172, 30 . 9 . 1966, p, 3025/66. (2) OJ No L 110, 29. 4. 1988, p. 10. (3) OJ No L 166, 23. 6 . 1978 , p. 1 . (&lt;) OJ No L 167, 26. 6 . 1987, p. 1 . 0 OJ No L 31 , 3 . 2 . 1988, p. 17. -